DETAILED ACTION
1	This action is responsive to the amendment filed on July 19, 2022.
2	The cancellation of claims 2 and 8 is acknowledged. Pending claims are 1, 3-7 and 9-15.
3	The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Brun et al. (US’ 446 A1) is withdrawn because of the applicant’s amendment.
4	The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Brun et al. (US’ 446 A1) in view of Lorant et al. (US’ 338 A1) is maintained for the reasons set forth in the previous Office action that mailed on April 15, 2022.
NEW GROUND OF REJECTION
Claim Rejections - 35 USC § 103
5	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (US 2010/0083446 A1) in view of Lorant et al. (US 2015/0080338 A1).
Brun et al. (US’ 446 A1) teaches a process for dyeing hair comprising applying to the hair a pretreatment composition comprising in a cosmetically acceptable medium at least one organosilicon compound and applying at least one pigment and at least one hydrophobic film forming polymer as claimed in claim 1 (see claim 15), wherein the organosilicon compounds comprising a mixture of 3-aminopropyltriethoxysilane (organic silicon compound of the claimed formula (1)) and Bis[3-triethoxysilylpropyl]amine that reads on the claimed formula (II) as claimed in claims 1, 3-7 (see page 3, paragraph, 0063 and paragraph, 0079 ). Brun et al. (US’ 446 A1) also, teaches that the ingredients can be added in any order (see page 2, paragraphs, 0040-0045) which implies that these dyeing ingredients are maintained in a separate containers or kits as claimed in claim 15. Brun et al. (US’ 446 A1) also teaches pigments having low refractive index and high refractive index as claimed in claims 12-13 (see page 12, paragraph, 0228) and multilayer pigments based on synthetic substrates such as aluminum as claimed in claim 11 (see page 12, paragraph, 0292) and pigments such as titanium coated with an iron oxide or mica coated with an iron oxide as claimed in claim 10 (see page 12, paragraph, 0289) and wherein the pigments have a mica particles at the surface of which are superposed at least two successive layers of metal oxides as claimed in claim 14 (see page 12, paragraphs, 0289 and 0292).    
The instant claims differ from the teaching of Brun et al. (US’ 446 A1) by reciting organic silicon compound of the claimed formula (IV) as claimed in claim 1.
Lorant et al. (US’ 338 A1) in analogous art of cosmetic formulation, teaches a cosmetic composition for treating hair comprising a silane (organic silicon compounds) having a formula (I) which is similar to the claimed formula (IV) as claimed in claim 1 (see page 5, paragraph, 0094, formula (I)). 
Therefore, in view of the teaching of the secondary reference of Lorant et al. (US’ 338 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the composition of Brun et al. (US’ 446 A1) by incorporating the silane (organic silicon compound) as taught by Lorant et al. (US’ 338 A1) to arrive at the claimed invention. Such a modification would have been obvious because Lorant et al. (US’ 338 A1) clearly refers to silane that to be used in the cosmetic composition for  making the treated hair has a smooth, soft and non-greasy feel (see page 1, paragraph, 0017), and, thus, the person of the ordinary skill in the art would be motivated to modify to composition of  Brun et al. (US’ 446 A1) by including the silane (organic silicon compound) as taught by Lorant et al. (US’ 338 A1) with reasonable expectation of success for improving the property of the treated hair such as smoothness, softness and non-greasy feeling and would expect such a process to have similar property to those claimed in the absence of unexpected results.
Response to Applicant’s Arguments
7	Applicant’s arguments with respect to the rejection of the claims under 103 over Brun et al. (US’ 446 A1) have been considered but are moot because the rejection is withdrawn.
With regards to the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Brun et al. (US’ 446 A1) in view of Lorant et al. (US’338 A1), applicant argued that the combination of the cited references fails to disclose or to suggest an agent (a) comprising at least one organic silicon compound of the formula (I) and at least one organic compound of the formula (IV) as claimed.
The examiner respectively, disagrees with the above arguments because Brun et al. (US’ 446 A1) as a primary reference clearly teaches organosilicon compounds comprising a mixture of 3-aminopropyltriethoxysilane (organic silicon compound) that reads on the claimed formula (1)) and Bis[3-triethoxysilylpropyl]amine that reads on the claimed formula (II) (see page 3, paragraph, 0063 and paragraph, 0079 ). Lorant et al. (US’338 A1) as a secondary reference teaches a silane (organic silicon compound) having a formula (I) which is similar to the claimed formula (IV) as claimed in claim 1 (see page 5, paragraph, 0094, formula (I)). Therefore, the combination of the cited references discloses and suggests an agent (a) comprising at least one organic silicon compound of the formula (I) and at least one organic compound of the formula (IV) as claimed.
8	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761